DETAILED ACTION
Claims 1-11 were rejected in the Office Action mailed 05/02/2022. 
Applicant filed a request for continued examination and amended claims 1, 7, and 10 on 07/28/2022. 
Claims 1-11 are pending. 
Claims 1-11 are rejected. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, and 10 recite the limitation, “wherein the absorption peak of the fluorescent dye is from 529 nm to 555 nm” in lines 8-9, 9-10, and 8-9 respectively. Applicant’s specification states, “the fluorescent dye has a light absorption wavelength of 180 nm to 600 nm” in paragraph [0019].  However, disclosure of the light absorption wavelength is not the same as the claimed feature of the absorption peak of the fluorescent dye. The absorption peak of the fluorescent dye is not supported in the specification, as originally filed, as absorption peak is neither specifically referenced nor generally described.  In particular, the claimed feature of an absorption peak of the fluorescent dye ranging from 529 nm to 555 nm is nowhere referenced. Therefore, there is no support for the recitation “wherein the absorption peak of the fluorescent dye is from 529 nm to 555 nm” in claims 1, 7, and 10.
Regarding dependent claims 2-6, 8-9, and 11, these claims do not remedy the deficiencies of parent claims 1, 7, and 10 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 20180059195A) (Shin) in view of Wang (US 2019/0085505) and Jiazhen et al. (CN 102337603) (Jiazhen).  
Regarding claims 1-3 and 6-7
Shin teaches a fabric comprising a polyester fiber having excellent antibacterial and UV blocking performance. The polyester fiber contains titanium dioxide and zinc oxide doped with aluminum. The polyester fibers are used in clothing. Paragraphs [0001], [0013-0014], [0017], [0032], and [0037].

Shin does not explicitly teach the presence of a fluorescent dye having a maximum light absorption wavelength in the visible light wavelength range and having the absorption peak of the fluorescent dye (A), or the light emission wavelength of the doped zinc oxide (B). 

With respect to the difference, Wang (A) teaches a sun protection cloth structure subjected to a non-toxic fluorescent bleaching process. The fluorescent dye infiltrates into the fabric. The fluorescent dye converts harmful ultraviolet rays into beneficial visible rays to promote the blood circulation of the wearer. Therefore, the fluorescent dyes have a high light-absorbing capacity and absorb the solar energy of the solar rays (with a wavelength of 390 to 780 nm). See, e.g., abstract and paragraphs [0001], [0003], [0021-0022], and [0024-0025].
	Wang and Shin are analogous art as they are both drawn to clothing comprising UV protection.
	In light of the motivation provided by Wang, it therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of ordinary skill in the art to apply a non-toxic fluorescent dye absorbing solar energy within the wavelength of 390 to 780 nm to the textile of Shin, in order to promote the blood circulation of the wearer, and thereby arrive at the claimed invention. Given the non-toxic fluorescent dye is applied to the textile, it is clear the second polymer fibers are combined with the fluorescent dye.
	Given that the non-toxic fluorescent dye of Shin in view of Wang absorbs light over the wavelength of 390 to 780 nm, it would therefore follow the non-toxic fluorescent dye would possess a light absorption peak within this visible light range. Furthermore, it follows the absorption peak of the fluorescent dye would fall within the range of 390 to 780 nm. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Jiazhen (B) teaches a fiber with infrared absorption function provided by dispersing powders in the fiber main body. The powder with infrared absorption function is zinc oxide doped with aluminum. The weight percentage of the aluminum is 0.1 to 20 weight percent of the total weight of the zinc oxide and aluminum. Paragraphs [0010-0012] and [0018]. 
	Jiazhen teaches the material of the fiber is polyester. Paragraph [0024]. Jiazhen teaches the infrared absorbing fiber forms lightweight clothing that retains warmth without being over-fluffy or affecting the color of the clothing. Paragraphs [0006], [0026-0027], [0080], and [0082]. 
	Jiazhen and Shin in view of Wang are analogous art as they are both drawn to polyester fibers comprising aluminum doped zinc oxide for forming clothing. 
	In light of the disclosure provided by Jiazhen, it therefore would have been obvious to one of ordinary skill in the art to use aluminum doped zinc oxide having a weight percentage of the aluminum of 0.1 to 20 weight percent of the total weight of the zinc oxide and aluminum as the aluminum doped zinc oxide in Shin in view of Wang, in order to form lightweight clothing that retains warmth without being over-fluffy or affecting the color with predictable success, and thereby arrive at the claimed invention. 

Given that the aluminum doped zinc oxide of Shin in view of Wang and Jiazhen is substantially identical to the doped zinc oxide as used in the present invention, as set forth above, it is clear that the aluminum doped zinc oxide of Shin in view of Wang and Jiazhen would intrinsically have a light emission wavelength peak in the visible light wavelength range, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	Regarding claim 4
Shin further teaches the amount of titanium dioxide and aluminum-doped zinc oxide is 0.5 to 2.0% by weight of the total weight of the polyester fiber. Paragraph [0033]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 5
Shin further teaches the amount of titanium dioxide and aluminum-doped zinc oxide is 0.5 to 2.0% by weight of the total weight of the polyester fiber. Paragraph [0033]. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 20180059195A) (Shin) in view of Wang (US 2019/0085505) and Jiazhen et al. (CN 102337603) (Jiazhen), as applied in claim 7 above and further in view of Chang et al. (CN 104762711A) (Chang). 
Regarding claims 8-9
Shin in view of Wang and Jiazhen teaches all of the limitations of claim 7 above, however does not explicitly teach the presence of a second polymer fiber. 
With respect to the difference, Chang teaches a textile comprising a yarn with a function of absorbing daylight infrared rays for use in clothing. Paragraphs [0002] and [0006]. The function of absorbing sunlight and daylight infrared rays is provided by dispersing aluminum doped zinc oxide in the fibers constituting the yarn. Paragraph [0010]. 
Chang further teaches the textile further comprises other fibers such as polyethylene, polypropylene, polyamide, acrylic, polyacrylate, polyurethane, cellulose, cellulose acetate, or animal fibers can be used in combination with the absorbing sunlight and daylight infrared ray fibers. Paragraph [0027-0029]. 
As Chang expressly teaches, the other fibers provide additional function such as anti-ultraviolet, anti-bacterial, anti-static, cationic dyeability, high ammonia value and low temperature dyeability, moisture wicking, and warmth. Paragraph [0027]. 
Chang and Shin in view of Wang and Jiazhen are analogous art as they are both drawn to textiles comprising fibers with aluminum doped zinc oxide dispersed therein for clothing. 
In light of the motivation as provided by Chang, it therefore would have been obvious to one of ordinary skill in the art to include polymer fibers of a different material in the fabric of Shin in view of Wang and Jiazhen, in order to provide additional function such as anti-ultraviolet, anti-bacterial, anti-static, cationic dyeability, high ammonia value and low temperature dyeability, moisture wicking, and warmth, and thereby arrive at the claimed invention. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. CN 104762711A) (Chang) in view of Wang (US 2019/0085505).
Regarding claims 10-11
Chang teaches a textile comprising a yarn with a function of absorbing daylight infrared rays for use in clothing. Paragraphs [0002] and [0006]. The function of absorbing sunlight and daylight infrared rays is provided by dispersing gallium or aluminum doped zinc oxide in the fibers constituting the yarn. The material of the fibers is cellulose or acrylic. Paragraphs [0010] and [0018]. 
Chang further teaches the textile further comprises other fibers such as polyethylene, polypropylene, polyamide, polyester, polyacrylate, polyurethane, cellulose, cellulose acetate, or animal fibers can be used in combination with the absorbing sunlight and daylight infrared ray fibers. Paragraph [0027-0029]. Given the sunlight and daylight infrared ray absorbing fibers are formed of cellulose or acrylic, and given Chang further teaches the textile comprises other fibers to provide additional function, it is clear the second polymer fibers are different from the sunlight and daylight infrared ray absorbing fibers. 
	
	Chang does not explicitly teach the presence of a fluorescent dye. 
	With respect to the difference, Wang teaches a sun protection cloth structure subjected to a non-toxic fluorescent bleaching process. The fluorescent dye infiltrates into the fabric. The fluorescent dye converts harmful ultraviolet rays into beneficial visible rays to promote the blood circulation of the wearer. Therefore, the fluorescent dyes have a high light-absorbing capacity and absorb the solar energy of the solar rays (with a wavelength of 390 to 780 nm). See, e.g., abstract and paragraphs [0001], [0003], [0021-0022], and [0024-0025].
	Wang and Chang are analogous art as they are both drawn to sun protecting clothing. 
	In light of the motivation provided by Wang, it therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of ordinary skill in the art to apply a non-toxic fluorescent dye absorbing solar energy within the wavelength of 390 to 780 nm to the textile of Chang, in order to promote the blood circulation of the wearer, and thereby arrive at the claimed invention. Given the non-toxic fluorescent dye is applied to the textile, it is clear the second polymer fibers are combined with the fluorescent dye.
	Given that the non-toxic fluorescent dye of Shin in view of Wang absorbs light over the wavelength of 390 to 780 nm, it would therefore follow the non-toxic fluorescent dye would possess a light absorption peak within this visible light range. Furthermore, it follows the absorption peak of the fluorescent dye would fall within the range of 390 to 780 nm. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given that the gallium or aluminum doped zinc oxide of Chang in view of Wang is substantially identical to the doped zinc oxide as used in the present invention, as set forth above, it is clear that the gallium or aluminum doped zinc oxide of Chang in view of Wang would intrinsically have a light emission wavelength peak at a visible wavelength range, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

 Response to Arguments
The previous rejection of claims 1-11 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1, 7, and 10. 

The amendment to claims 1, 7, and 10 necessitate a new set of 35 U.S.C. 112(a) rejections, as set forth above. 
	
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicant states the newly added claim limitation was discussed in the telephone interview on January 12, 2022, therefore no new matter has been added. Remarks, Page 5. 
The Examiner respectfully disagrees. Support for a claim limitation must typically be derived from the specification, as originally filed.  Alternatively, it is possible that a new limitation related to a property of a material be added to a claim. However, the foundation to support such an amendment must be properly laid out in a Rule 132 Declaration. Currently, the evidence of record does not support this amendment as it has not been properly set forth. There is no mention of absorption peak of the fluorescent dye in the specification, let alone a range of 529 nm to 555 nm. The telephone interview held on January 12, 2022, and attachments referenced during that interview, cannot be relied upon as support for the limitation. As there is no support in the specification, the newly added limitation to claims 1, 7, and 10 are new matter.
Furthermore, it is noted if evidence is provided in a Rule 132 Declaration showing the pink fluorescent coumarin dye (5B) in the Examples has an absorption peak at 529 nm and the magenta fluorescent coumarin dye (G) in the Examples has an absorption peak at 555 nm, these end points would not provide support over the entire range of 529 nm to 555 nm. The Examples in the specification use specific dyes, pink fluorescent coumarin dye 5B and magenta fluorescent coumarin dye G from Gemmy Dye and Chemical, Co., Ltd, therefore a limitation claiming a fluorescent dye possessing an absorption peak from 529 nm to 555 nm would be broader than what is disclosed in the specification, as such limitation would include any fluorescent dye possessing a peak absorption in the range of 529 nm to 555 nm. 

Applicant argues Shin, Jiazhen, Shimizu, Christie, and Chang do not teach the absorption peak of the fluorescent dye. In addition, none of these references mention the effect of enhancing the visible light emission of the fluorescent dye and the method of achieving this (e.g., the light emission weight length of the doped zinc oxide particles and the light absorption wavelength of the fluorescent dye have a peak at a visible light wavelength range, and the absorption peal of the fluorescent dye is 529 nm to 555 nm for being closer to the emission peak (e.g., 564 nm ) of the doped zinc oxide). Remarks, Pages 7-8. 
The Examiner respectfully disagrees. 
Firstly, While Shin does not teach the absorption peak of the fluorescent dye, Shin is not closed off from the addition of a fluorescent dye possessing the claimed property. Instead, Wang is relied upon to meet this claim limitation. 
Secondly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problems. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
Thirdly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enhancing the visible light emission) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues one of ordinary skill in the art would not arrive at the fluorescent dye having an absorption peak of 529 nm to 555 nm to match the emission peak (e.g., 564 nm) of the doped zinc oxide on the basis of the teaching of Wang. Wang does not teach the effect of enhancing the visible light emission of the fluorescent dye and the method of achieving this effect. Remarks, Page 9. 
The Examiner respectfully disagrees. 
The fact remains Wang teaches the fluorescent dye absorbs light over the wavelength of 3290 to 780 nm. Paragraph [0024]. It follows the absorption peak of the fluorescent dye would fall within the range of 390 to 780 nm. Wang teaches the fluorescent dye absorbs the solar energy of the solar rays to regulate and convert the solar rays of various colors, that are beneficial to the human body. Paragraph [0024]. While Wang does not teach the same motivation as the present invention, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789